

116 HR 6331 IH: To require the Board of Governors of the Federal Reserve System to establish a credit facility to provide loans to small businesses, including small family farms, during the COVID–19 emergency.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6331IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Board of Governors of the Federal Reserve System to establish a credit facility to provide loans to small businesses, including small family farms, during the COVID–19 emergency.1.Small Business Credit Facility(a)EstablishmentThe Board of Governors of the Federal Reserve System shall establish a credit facility to provide loans to small businesses during the COVID–19 emergency.(b)DefinitionsIn this section:(1)COVID–19 emergencyThe term COVID–19 emergency means the period that begins upon the date of the enactment of this Act and ends on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(2)Small businessThe term small business means—(A)a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632);(B)a family farm; and(C)an independent contractor. 